internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 3-plr-160982-01 date date legend a b c d e a b c d e f g h serie sec_1 serie sec_2 plr-160982-01 serie sec_3 state state state state partnership_agreement date date dear this responds to your letter dated date submitted on behalf of a b and c requesting rulings under sec_1_514_c_-2 of the income_tax regulations facts according to the information submitted and representations therein a is a corporation that operates in a manner intended to qualify it as a real_estate_investment_trust reit within the meaning of sec_856 of the internal_revenue_code d a qualified_trust within the meaning of sec_401 holds by value more than a percent of a’s common_stock and preferred_stock shares of a also are held by an unrelated financial_institution and unrelated individual investors a owns b a qualified_reit_subsidiary within the meaning of sec_856 on date e merged into b as a result of the merger b acquired all of e’s interest in c and became the sole general_partner of c the interest in c is held in common units serie sec_1 preferred units serie sec_2 preferred units and serie sec_3 preferred units b holds b percent of serie sec_1 preferred units and approximately c percent of common units the rest is held by unrelated individual and institutional investors none of which is a qualified_organization within the meaning of sec_514 or a partnership that has directly or indirectly through upper-tier partnership a qualified_organization as a partner b has approximately d percent of the capital and profits interests in c section of partnership_agreement of c provides that a except as provided in sections and hereof which shall be applied first the profits of the partnership for each taxable_year or other fiscal period shall be allocated as follows plr-160982-01 i first to the general_partner to the extent that the cumulative losses allocated to the general_partner pursuant to section b ii exceed the cumulative profits allocated to the general_partner pursuant to this section a i ii second pro_rata based on the respective number of preferred units held by them to the holders of the preferred units until the cumulative amount of profits allocated pursuant to this clause ii equals their cumulative priority return through the end of the applicable_year whether or not distributed iii third to the holders of common units to the extent that the cumulative losses allocated to the holders of common units pursuant to section b i exceeds the cumulative profits allocated to the holders of common units pursuant to this section a iii and iv thereafter pro_rata based on the respective number of common units held by them to the holders of common units b except as provided in sections and hereof which shall be applied first the losses of the partnership for each taxable_year or other fiscal period shall be allocated as follows i first pro_rata based on the respective number of common units held by them to the holders of common units provided that losses allocated to a holder of common units pursuant to this section b i shall not exceed the maximum amount of losses that can be allocated without causing that holder of common units to have a negative adjusted capital_account balance and ii thereafter one hundred percent to the general_partner section of partnership_agreement provides for allocation rules involving minimum_gain_chargeback nonrecourse_deductions and qualified_income_offset section of partnership_agreement provides for other allocation rules involving sec_706 and sec_514 section of partnership_agreement provides for tax allocation rules involving sec_704 sec_1245 and sec_1250 section of partnership_agreement provides for allocation rules involving nonrecourse liabilities in furtherance of a’s objective to expand and geographically diversify its holdings c proposes to acquire e real_estate_assets located in state state state plr-160982-01 and state an unrelated contributor will contribute the assets which are subject_to approximately dollar_figuref of existing mortgage indebtedness in return the contributor will receive approximately dollar_figureg in cash and a newly-issued partnership_interest in c worth approximately dollar_figureh you represent specifically as follows although the proposed transaction is being undertaken in furtherance of a’s business objective to expand and diversify its real_estate portfolio and a has generally contemplated as part of its initial business plan that a partnership controlled by it may consummate transactions such as the proposed transaction neither a b c nor any of their respective affiliates had contractual agreements or other arrangements negotiations or understandings whether formal or informal that anticipated the proposed transaction or that would have required a b c or any of their respective affiliates to consummate the proposed transaction at the time of a’s formation or a’s acquisition of interest in c through b you have requested the following rulings the reduction in a’s percentage share of c’s overall partnership loss that will result from the proposed transaction will not cause c’s tax allocations to fail to comply with the requirements of sec_1_514_c_-2 in any taxable_year with respect to the portion of c’s taxable_year that precedes the consummation of the proposed transaction and with respect to c’s prior taxable years commencing with its first taxable_year beginning on date sec_1_514_c_-2 will be applied by taking into account only a’s percentage share of c’s overall partnership income and overall partnership loss prior to the proposed transaction with respect to the portion of c’s taxable_year following consummation of the proposed transaction and with respect to c’s subsequent taxable years sec_1 c - b i will be applied by taking into account only a’s percentage share of c’s overall partnership income and overall partnership loss as in effect following the proposed transaction law and analysis sec_514 provides that except as provided in sec_514 the term acquisition_indebtedness does not for purposes of this section include indebtedness incurred by a qualified_organization in acquiring or improving any real_property for purposes of this paragraph an interest in a mortgage shall in no event be treated as real_property plr-160982-01 sec_514 provides in part that the provisions of sec_514 shall not apply in any case in which the real_property is held by a partnership unless the partnership meets the requirements of sec_514 through v and unless i all of the partners of the partnership are qualified organizations ii each allocation to a partner of the partnership which is a qualified_organization is a qualified_allocation within the meaning of sec_168 or iii such partnership meets the requirements of sec_514 sec_514 provides that a partnership meets the requirement of sec_514 if i the allocation of items to any partner which is a qualified_organization cannot result in such partner having a share of the overall partnership income for any taxable_year greater than such partner’s share of the overall partnership loss for the taxable_year for which such partner’s loss_share will be the smallest and ii each allocation which respect to the partnership has substantial economic_effect within the meaning of sec_704 for purposes of this clause items allocated under sec_704 shall not be taken into account the fractions_rule defined in sec_1_514_c_-2 is that the allocation of items to a partner that is a qualified_organization cannot result in that partner having a percentage share of overall partnership income for any partnership taxable_year greater than that partner’s fractions_rule percentage as defined in sec_1_514_c_-2 sec_1_514_c_-2 provides in part that a partnership must satisfy the fractions_rule both on a prospective basis and on an actual basis for each taxable_year of the partnership commencing with the first taxable_year of the partnership in which the partnership holds debt-financed real_property and has a qualified_organization as a partner generally a partnership does not qualify for the unrelated_business_income_tax exception provided by sec_514 for any taxable_year of its existence unless it satisfies the fractions_rule for every year the fractions_rule applies sec_1_514_c_-2 provides that a qualified organization’s fractions_rule percentage is that partner’s percentage share of overall partnership loss for the partnership taxable_year for which that partner’s percentage share of overall partnership loss will be the smallest sec_1_514_c_-2 provides that a qualified_organization that acquires a partnership_interest from another qualified_organization is treated as a continuation of the prior qualified_organization partner to the extent of that acquired interest for purposes of applying the fractions_rule changes in partnership_allocations that result from other transfers or shifts of partnership interests will be closely scrutinized to determine whether the transfer or shift stems from a prior agreement understanding or plan or could otherwise be expected given the structure of the transaction but generally will be taken into account only in determining whether the partnership satisfies the fractions_rule in the taxable_year of the change and subsequent taxable years plr-160982-01 under sec_1_514_c_-2 changes in partnership_allocations that result from the proposed transaction will be taken into account only in determining whether the partnership satisfies the fractions_rule in the taxable_year of the change and subsequent taxable years if the proposed transaction does not stem from a prior agreement understanding or plan or could otherwise be expected given the structure of the transaction therefore after the completion of the proposed transaction a’s fractions_rule percentage will be the smallest among the a’s percentage shares of overall partnership loss for the taxable_year of the change and subsequent taxable years conclusion based solely on the facts submitted and representations made we conclude as follows assuming a otherwise satisfies sec_1 c - b i the reduction in a’s percentage share of c’s overall partnership loss that will result from the proposed transaction will not in and of itself cause c’s tax allocations to fail to comply with the requirements of sec_1_514_c_-2 in any taxable_year with respect to the portion of c’s taxable_year that precedes the consummation of the proposed transaction and with respect to c’s prior taxable years commencing with its first taxable_year beginning on date sec_1_514_c_-2 will be applied by taking into account only a’s percentage share of c’s overall partnership income and overall partnership loss prior to the proposed transaction with respect to the portion of c’s taxable_year following consummation of the proposed transaction and with respect to c’s subsequent taxable years sec_1 c - b i will be applied by taking into account only a’s percentage share of c’s overall partnership income and overall partnership loss as in effect following the proposed transaction except as specifically provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed as to whether the proposed transaction stems from a prior agreement understanding or plan or could otherwise be expected given the structure of the proposed transaction in addition no opinion is expressed as to whether the taxpayers or any other entities discussed in this ruling comply with the allocation requirements described in subchapter_m part ii of the code moreover no opinion is expressed as to whether the taxpayers or any other entities discussed in this ruling qualify as a real_estate_investment_trust within the meaning of sec_856 a qualified_reit_subsidiary within the meaning of sec_856 a pension held reit as described in sec_856 or any other entity taxable under subchapter_m part ii of the code plr-160982-01 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely alice m bennett chief branch office of associate chief_counsel financial institutions and products enclosures copy of this letter copy for sec_6110 purposes
